
	

113 HR 914 IH: Military Religious Freedom Protection Act
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 914
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Huelskamp (for
			 himself, Mr. King of Iowa,
			 Mr. Walberg,
			 Mrs. Hartzler,
			 Mr. LaMalfa,
			 Mr. Jordan, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require that
		  implementation of the repeal of the former Department of Defense policy
		  concerning homosexual behavior in the Armed Forces not infringe upon the free
		  exercise of religion by and the rights of conscience of members of the Armed
		  Forces, including chaplains, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Religious Freedom Protection
			 Act.
		2.Protection of
			 rights of conscience of members of the Armed Forces and chaplains
			(a)ProtectionChapter 53 of title 10, United States Code,
			 is amended by inserting after section 1034 the following new section:
				
					1034a.Protection of
				rights of conscience of members of the Armed Forces and chaplains
						(a)Protection of
				rights of conscienceThe
				sincerely held religious or moral beliefs of a member of the Armed Forces
				concerning the appropriate and inappropriate expression of human sexuality
				shall be accommodated and shall not be the basis of any adverse personnel
				action, discrimination, or denial of promotion, schooling, training, or
				assignment. Nothing in this subsection precludes disciplinary action for
				conduct that is proscribed by chapter 47 of this title (the Uniform Code of
				Military Justice).
						(b)Protection of
				chaplains(1)A military chaplain is a certified
				religious leader or clergy of a faith community who, after satisfying the
				professional and educational requirements of the commissioning service, is
				commissioned as an officer in the Chaplains Corps of one of the branches of the
				Armed Forces. A chaplain is a representative of the chaplain’s faith group, who
				remains accountable to the sending faith group for the chaplain’s religious
				ministry to members of the Armed Forces, to—
								(A)provide for the religious and spiritual
				needs of members of the Armed Forces of that faith group; and
								(B)facilitate the religious needs for
				other faith groups.
								(2)A
				military chaplain shall not be directed, ordered, or required to perform any
				duty, rite, ritual, ceremony, service, or function that is contrary to the
				conscience, moral principles, or religious beliefs of the chaplain or contrary
				to the moral principles or religious beliefs of the chaplain’s faith group. The
				refusal by a military chaplain to perform a duty, rite, ritual, ceremony,
				service, or function that is contrary to the conscience, moral principles, or
				religious beliefs of the chaplain or contrary to the moral principles or
				religious beliefs of the chaplain’s faith group shall not be the basis for any
				adverse personnel action, discrimination, or denial of promotion, schooling,
				training, or assignment.
							(c)RegulationsThe Secretary of Defense shall issue
				regulations setting forth guidance to implement the protections afforded by
				this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1034 the following
			 new item:
				
					
						1034a. Protection of rights of conscience
				of members of the Armed Forces and
				chaplains.
					
					.
			3.Use of military
			 installations as site for marriage ceremonies or marriage-like
			 ceremoniesA military
			 installation or other property owned, rented, or otherwise under the
			 jurisdiction or control of the Department of Defense shall not be used to
			 officiate, solemnize, or perform a marriage or marriage-like ceremony involving
			 anything other than the union of one man with one woman.
		
